ORDER

PER CURIAM.
The Director of Revenue appeals the judgment reinstating Christopher Mar-low’s driving privileges, arguing that the uncontroverted evidence supported a finding that the officer had probable cause to arrest Marlow for driving while intoxicated.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no prece-dential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).1

. Marlow's motion to strike the appendix included in the Director's reply brief is denied as moot.